Case 2:20-cv-02678-KAM-AYS Document 11 Filed 08/31/20 Page 1 of 3 PageID #: 27

                                                                                  225 Broadway, Suite 613
 THE LAW OFFICES OF                                                               New York NY 10007

 PETERSVERD                                                                       2  646-751-8743
                                                                                  � 212-964-9516
           PLLC---
                                                                                  GD psverd@sverdlawfirm.com
                                                                                  @) www.sverdlawfirm.com

August 31, 2020

United States Magistrate Judge Anne Y. Shields
I 00 Federal Plaza P.O. Box 830
Central Islip, New York 11722

                                              Re: Deborah Laufer v. OCR Duffy LLC
                                              Case No.: 20-cv-2678 (KAM)(AYS)
                                              Letter Seeking Pre-Motion Conference

Greetings Judge Shields,

       This law firm represents the plaintiff, Deborah Laufer, in the above referenced matter. Ms.
Laufer submits this letter request seeking a pre-motion conference to address her intention to
interpose its First Amended Complaint in this case. This letter request is made in accordance with
Individual Rule, IV.A, of District Court Judge Kiyo A. Matsumoto, and pursuant to Your Honor's
Individual Rule X.C.

Brief Grounds for the Motion

        Ms. Laufer is a handicapped individual protected by the Americans with Disabilities Act,
42 U.S.C. § 12181 et� ("ADA"), who resides in Florida. Ms. Laufer has family in New York
and often travels to the State to visit her family. Ms. Laufer plans to return to New York, and stay
in a hotel, which she does, when she travels. Ms. Laufer's intended and potential travel destination
include Jones Beach State Park, the Long Island Puppet Theatre, and Eisenhower Park, all of which
are located in and around Hicksville in the County of Nassau- the location of the defendant's hotel.
ln order to assess, compare, and make meaningful choices about her travel plans, Ms. Laufer needs
Defendant's hotel online reservation systems to be compliant with the ADA regulations governing
hotel on-line reservation systems. The guidelines are designed to ensure that her right to compare
hotels and ascertain whether or not their features and rooms are accessible to her. Ms. Laufer
commenced this lawsuit when The Econo Lodge Hotel, located at 4429 Duffy Ave, Hicksville,
NY 11801 deprived her of the ability to make a meaningful choice in making her upcoming travel
plans and stay in hotels in the area. The plaintiff ascertained that OCR DUFFY LLC, owns, leases
(or leases to), or operates a place of lodging shall, As is common in the hotel booking industry,
Ms. Laufer searched website portals that were itemized in her complaint.

        28 C.F.R. Section 36.302(e)( I) imposes the following requirement:

       Reservations made by places of lodging. A public accommodation that
       owns, leases (or leases to), or operates a place of lodging shall, with respect
       to reservations made by any means, including by telephone, in-person, or
       through a third party
Case 2:20-cv-02678-KAM-AYS Document 11 Filed 08/31/20 Page 2 of 3 PageID #: 28
Case 2:20-cv-02678-KAM-AYS Document 11 Filed 08/31/20 Page 3 of 3 PageID #: 29
